Title: To Thomas Jefferson from Steuben, 5 March [1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Chesterfield Co. Ho. 5 March [1781]

The danger which th[r]eatend the State has occasioned the calling together the Legislature, and as I have no doubt but that the principal object of their attention will be the security of the State I take the liberty of submiting to your Excellency, some observations, which I think worthy their attention.
However happy a turn Affair[s] may take it is not to any Efforts of ours, but to the imprudence of the Enemy, it must be attributed. Had the Post at Portsmouth been reinforced from New York, with only 2,000 Men, all the force we could have opposed would not have prevented them from forming a junction with Cornwallis at Taylor’s ferry. The unhappy consequences that would have attended such an event are too evident to need mentioning.
Situated as we are at present two objects seem to call our immediate attention. The first is to remove the seat of war from the frontiers of the State, by enabling General Greene to make head against the Enemy. The second object is to make some arrangement for the Defence of this State in particular.
It would be unnecessary to repeat to your Excellency the recommendations of Congress, the requisition of Genl. Greene or the different applications I have made to government, on the subject of Supporting the Southern Army. By these the Legislature are minutely acquainted with every article that is wanted. I lament that it has been so little in their power to furnish them. Since the last session of Assembly, with all the trouble that cou’d be taken, I have not been able to clothe a Detachment of 400 Men; who have  lain naked and perishing at Chesterfield, at a time when their Services were so much wanted, at the Army. Had not a transport of Clothing arrived from Philadelphia, they had been still there. But by that fortunate arrival I was enabled to send them off the 25th Ulto.
The last invasion unhappily occasioned a delay of four weeks in assembling the Recruits. The time is now approaching for their coming in. But I am very apprehensive that a want of many articles necessary to equip them will delay their departure for the Army. I have already furnish’d your Excellency with a List of the articles that will be necessary and must repeat my request that there be no delay in procuring them. The tents, Cartrigeboxes and Saddles require much time and many hands to make them and ought therefore to be begun immediately.
One of the most essential Articles is horses, of these a considerable number will be wanted, not only for the Cavalry, but for the Commissary’s and Quartermaster’s Departments.
This state has two Regiments of Cavalry for its own quota, and it is in this state only, that horses are to be procured. The price of horses here is three times as dear as they are in Pennsylvania. To such an extravagant price have the speculators or the Enemies to the Country raised them, that the Thirteen United States are not rich enough to remount the two Regiments of this State, for at least 280 horses are wanting for the purpose. How these are to be procured is a question I must leave to your Excellency to determine.
The Law requiring horses, taken for the service, to be valued by two Citizens has given rise to the most extravagant abuses, and has been one means of raising horses in this State, to the enormous price they now are.
There have been many instances of horses being valued in this way, at three times the price they might have been bought at. This is evident from a late instance of some of the Inhabitants refusing to take back their horses when it was found the service did not require them.
This object will require the immediate attention of the assembly as it is absolutely necessary the Cavalry should be immediately compleated.
The particular defence of this State demands not less the immediate attention of the Legislature.
I must refer to several memorials I have already presented your Excellency on this Subject. The only fortification I would propose are Batteries for the Defence of the Rivers, each coverd by a Small  Redoubt, with a Block house. The defence of each will require from 60. to 80. Men. Hoods and Newport News on James River, and York, on York River, are the places at which I would erect these Batteries. But as these works alone could not resist long, against a vigorous attack, I would recommend a Magazine being established, within 8 or 10 Miles of each place, containing 800. Stand of Arms, with Accoutrements, and two field pieces, with the necessary amunition, that on the least alarm, the Militia of the neighborhood should immediately rendezvous at the Magazine, arm themselves and march to the support of the Work. Prince George Courthouse might be a Rendezvous for the support of Hoods.
Experience has sufficiently evinced, during this Invasion, that Militia Laws are very imperfect. Others must therefore be made, and the more simple they are the better.
The Invasions we have to guard against are of the English, on our Coasts. There then the first resistance will be required and there every Citizen should be provided with a good Musket, Bayonet, Cartrigebox and 50 Rounds of Amunition always ready in his house. But as in our present circumstances it would be impossible to Arm all the Citizens of this State, I take the Liberty of proposing the following plan.
That 8,000 good Muskets with Bayonets, as many Cartridge boxes, 8 Field pieces and the necessary amunition be immediately provided.
That the counties in the State be divided in parallels begining with those on the Sea Coast.
That 4,000 Arms be distributed to the Militia in the first paralell, which Militia shall form 10 Regiments of 400 Infantry each, and 4 Troops of Cavalry of 50 each, the whole formed in two Brigades, each Company, Regiment and Brigade to have its particular place of Rendezvous where they are to assemble on the first Signal. The other 4,000 Stand of Arms, with the 8 Field pieces, to be deposited, in the Magazines abovementioned for the support of the Forts, 800 in each Magazine.
The more distant Counties will send their propo[r]tions to the Rendezvous appointed, where they will form in Companies of 50 Men and march to the Coasts to relieve those, who were first under Arms, so that when all the Counties arrive, each will have only its proportion in the field, and a Corps of 4,000 Infantry and 200 Cavalry will be always in the field.
This advantage will also result from this plan, that of the Militia of the 1st. Parrelell, carrying their Arms with them even when  relieved, will always be ready on any extraordinary occasion; many will Act as volunteers, even when it is not their turn.
The whole number of Militia in Virginia is at least 40,000 Men. 4,000 will therefore be only one tenth part. This tenth part I would desire should be chosen every year to turn out, on every Alarm, during that year, and remain out as long as the Enemy should remain in the State.
The Militia, whose Tour it is for that year, should Assemble twice every month by companies, and twice a Year by Regiments, to be reviewed and instructed in their Duty.
It will also be necessary that the Officers of these two Brigades should be chosen by Government and considered as always in service. There are a great many good Officers in the Militia. From these and the supernumerary Continental officers, an Excellent Corps of Officers may be chosen. This Corps should consist of 1 Major General, 2 Brigadiers, 10 Colonels, 20 Majors, 80 Captains, 124 Subalterns, from which must be drawn 2 Aids for the Major General, and one for each Brigadier, and a Adjutant and Quarter Master for each Battalion. Each Regiment will be divided into 2 Battalions, each commanded by a Major and divided into four Companies, consisting of a Captain, Lieutenant, 4 Sergeants, 1 Drum and fife and 50 Rank and file. Besides this each Regiment should have a troop of 20 horse, commanded by a Lieutenant, when the Brigade joins the whole Cavalry will form two troops each of 50 horse.
The Cavalry will have two Majors 4 Captains and 10 Lieutenants, two of which will do duty of Adjutants.
A Company of Artillery is the only permanent force that the State will have to keep up. These may be employed in the Laboratory and will always be ready for the 8 pieces of Cannon in case of an Invasion.
An active Officer, with the Rank of Colonel, should be appointed Inspector General and Adjutant General. He should have under him two Captains as Inspectors of Brigades, whose duties will be similar to those of that Rank in the Army, to instruct the troops in their Manoeuvres, Review them, visit the Magazines, keep accounts of every thing and make exact Returns every three Months to the Governor.
This is nearly the plan I think the most proper for the defence of the State, without keeping any permanent force. Should it meet the approbation of Government, and they should be inclined to adopt such an arrangement, Colonel Everard Meade shall be  charged with a more particular plan, of which he has the outlines. This Gentleman I would propose for Inspector General; from his Ability, Zeal, and real Military merit, I can answer for Success.
I have the honnor to be with the greatest esteem your Excellency’s most Obedient Servant,

Steuben Maj: Genl.

